Case: 1:18-cv-02861 Document #: 132 Filed: 10/03/19 Page 1 of 1 PageID #:1432

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Lisa Madigan
                                      Plaintiff,
v.                                                       Case No.: 1:18−cv−02861
                                                         Honorable Andrea R. Wood
Suburban Express, Inc., et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 3, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Status hearing held.
Counsel for Plaintiff appeared and Defendant Dennis Toeppen appeared pro se. Plaintiff's
motion to amend consent decree date [126] is granted. The final clause of paragraph
3(a)(v) of the consent decree entered 4/9/2019 [95] shall be amended to provide "OAG
shall make such approved payments within 180 days of the close of the time period for
customers to seek payments set forth in paragraph 3(a)(ii) of the Consent Decree."
Plaintiff's oral motion to modify the consent decree entered 4/9/2019 [95] to eliminate the
training requirement in paragraph 5 is taken under advisement, and the dates for
compliance with any such requirements related to such training are extended though and
including the next status hearing date, unless otherwise ordered by the Court. Status
hearing set for 11/21/2019 at 9:45 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
